IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR KENT COUNTY

JUSTIN E. CURLEY,
Appellant/Defendant-Below,
v.

DIVISION OF MOTOR VEHICLES,
SCOTT VIEN, DIRECTOR OF
DIVISION OF MOTOR VEHICLES,

Appellees/ Plaintiffs-Below.

Kristin C. Collison, Esquire

Hudson Jones JayWork & Fisher LLC
225 S. State Street

Dover, DE 19901

Attorney for Appellant/Defendant-Below

Submitted:
Decided:

C.A. N0.: CPU5- l 7-000276

Ann C. Cordo, Esquire

Department of Justice

DelaWare Dept. of Transportation

P 0 Box 778

Dover, DE 19903

Attorney for the Appellee/ Plaintiffs-Below

August 29, 2017
December ll, 2017

DECIS.ION ON JURISDICTION FOR APPEAL

This case involves a civil appeal from the Division ofMotor Vehicles (hereinafter “DMV”)

for the State of Delavvare Department of Transportation. After an administrative hearing, an

administrative hearing officer for DMV issued a decision suspending the driver’s license of Justin

E. Curley (the “appellan ”) for a period of six months pursuant to 2l Del. C.

§ 2733(a)(5). The hearing officer found that the appellant had fraudulently obtained a driver’s
license by misrepresentation in violation of 21 Del. C. § 2751(a). The appellant has appealed
DMV’s decision suspending his driver’s license to this Court. After some initial research by the
Court, it ordered the parties to provide Written argument on the issue of Whether the Court of
Common Pleas has jurisdiction to consider appeals for individuals Who have had their driver’s
license “suspended” by DMV pursuant to 29 Del. C. § 2733. After thoroughly reviewing each
party’s Written submissions regarding this issue, the Court finds that the Court of Common Pleas
lacks jurisdiction to consider appeals from DMV decisions that suspend a person’s driver’s license
pursuant to that section of the DelaWare Code. Therefore, the appellant’s appeal for this matter
must be dismissed

In order to proceed With an appeal to the Court of Common Pleas, the appellant must prove
by a preponderance of the evidence that this Court has jurisdiction over the appeal. It appears to
the Court that the appeal Was originally filed With the Court of Common Pleas pursuant to 21 Del.
C. § 2734, Which provides jurisdiction over certain DMV appeals to the Court of Common Pleas.
The appellant contends that the Court of Common Pleas also has jurisdiction pursuant to 29 Del.
C. § 10142 of the DelaWare Administrative Procedures Act.

A. Applicability of 21 Del. C. § 2734
In pertinent part, § 2734 of title 21 of the DelaWare Code provides that “[a]ny person
denied a license or Whose license has been revoked by the Department, except Where the revocation

is mandatory under this chapter, may appeal to the Court of Common Pleas in the county Wherein

such person resides.”l’ 2 In Broughton v. Warren, the Delaware Court of Chancery directly
addressed whether 21 Del. C. § 2734 provides for an appeal of the suspension of a driver’s license.3
It found that § 2734 does not provide jurisdiction to hear an appeal of a suspension of a driver’s
license as a “suspension” does not constitute a “denial” or “revocation” of a driver’s license.4’ 5 In
its decision, the court explained that both parties agreed that a “suspension” of a driver’s license
does not implicate the appeal rights provided by § 2734 for a “revocation” of a driver’s license.é’ 7
The Chancellor for the decision further explained that:

Try as I may, I simply cannot equate a ‘denial’ of a license with a ‘suspension.’ The

English language has its limitations and words often sound alike but mean

something quite different, or sound different but mean the same thing. But ‘denial’

and ‘suspension’ do not sound alike, look alike, or mean the same thing. Section

2734 probably should be amended to provide appeal rights to a person whose

license has been suspended as well as revoked, but that calls for action by the

General Assembly, not by the Court of Chancery.8

Over 40 years has now passed since the Broughton v. Warren decision. During that
period, the General Assembly for the State of Delaware has not amended § 2734 to provide
for an appeal from a suspension of a driver’s license. Therefore, this Court finds that

§ 2734 does not confer jurisdiction to hear the instant appeal of the suspension of the

appellant’s driver’s license.

 

l See 21 Del. C. § 2734.

2 Pursuant to 21 Del. C. § 101(13), “Department” is defined as the Department of Transportation and its duly
authorized officers and agents. The Division of Motor Vehicles is a division of the Department of Transportation.
3 Broughton v. Warren, 281 A.2d 625 (Del. Ch. 1971).

4 Ia'. at 626-627.

5 In Broughton v. Warren, the plaintist license had been suspended indefinitely by DMV for committing a
“revocable offense-pending trial.” Id. at 626. The plaintiff moved for a preliminary injunction seeking to enjoin
DMV from suspending his license on due process grounds. Id. DMV argued that the Court of Chancery had no
jurisdiction for the preliminary injunction as the plaintiff had an adequate remedy at law, i.e. a right of appeal to the
Superior Court pursuant to 21 Del. C. § 2734. Id. The Court of Chancery disagreed and found that § 2734 did not
provide jurisdiction to Superior Court to hear an appeal of a suspension of a driver’s license.

6 Id. at 626-627.

7 It should be noted that neither party in this case attempts to equate the term “suspension” with “revocation” for
appeal purposes under 21 Del. C. § 2734 either.

8 Id. at 627 (internal citations omitted).

B. Applicability of 29 Del. C. § 10142.

Section 10142(a) of title 29 of the Delaware Code (in the Delaware Administrative
Procedures Act) provides that “[a]ny party against whom a case decision has been decided
may appeal such decision to the Court.”9 However, this general right of appeal of case
decisions made by administrative agencies does not apply to administrative proceedings
held by DMV. Section 10161(a) of title 29 of the Delaware Code provides that the relevant
chapter, which contains § 10142(a), applies only to a defined list of agencies, of which
neither DMV and the Department of Transportation are included. Section 10161(b) of title
101 further provides that “[a]ll agencies which are not listed in subsection (a) of this section
shall only be subject to subchapters I and II of this chapter and §§ 10141, 10144 and 10145
of this title.”10 Section 10142(a) is found in subchapter V of chapter 101 of the DelaWare
Code. Therefore, its provisions do not apply to DMV decisions as DMV is not listed in
section 10161 (a). Additionally, the Court notes that pursuant to 29 Del. C. § 10102(4) the
term “Court” as contained in § 10142(a) refers to the Superior Court of the State of
Delaware (except for appeals from the Division of Child Support Enforcement, which will
be heard by the F amin Court of the State). Theref`ore, the general right of appeal of case
decisions made by administrative agencies provided by 29 Del. C. § 10142(a) clearly does

not provide a right of appeal of a suspension of` a driver’s license to the Court of Common

Pleas.

 

9 see 29 Del. C. § 10142(a).
10 see 29 Del. C. § 10161(b).

CONCLUSION
Given the Court’s findings of fact and law for the instant case, the Court holds that the
Court of Common Pleas lacks jurisdiction to consider appeals from DMV decisions made pursuant
to 29 Del. C. § 2733 that suspend a person’s driver’s license. Therefore, the appellant’s appeal of

the suspension of his driver’s license pursuant to 21 Del. C. § 2733(a)(5) is dismissed.

IT IS SO ORDERED this 11th day of December, 2017.

CQA.Q/l 712/aa

CHARLES W. WELCH
JUDGE